DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should be on a separate sheet and in a single paragraph. The abstract is in two paragraphs. Also, the language “The invention relates to” and “Moreover, the invention relation to” should be deleted from the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2 is objected to because of the following informalities:  Claim 2 recites “dielectrical negative compound”; however, claim 1 recites “dielectrically negative compound” which is inconsistent claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 2 recites “up to 15 C atoms”. The term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). The claim as written is indefinite and unclear. Appropriate correction is required. 
Instant claim 3 recites “preferably, very preferably and particularly preferably”. The terms, preferably, very preferably and particularly preferably” ” are indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what 
Instant claims 4 and 6-8 recite “the liquid-crystalline medium”. Instant claim 10 recites “the flexoelectric effect”. Instant claim 12 recites “the induced retardation”. However, there is no positive recitation of a liquid crystalline medium and/or a flexoelectric effect and/or an induced retardation. There are insufficient antecedent basis for these limitations in the claims. It is noted applicants only positively recite “a medium” (see claim 1). 
Instant claim 4 recites “Medium according to claim 1, comprising one or more compounds of the formula IV,… R41 and R42 independently of one another, have the meanings indicated above for R21 under formula II…” However, there is no formula II in claim 1 and/or R21. The claim as written is indefinite and unclear. Appropriate correction is required. 
Instant claim 5 recites “Medium according to claim 1, comprising one or more compounds of the formula V…R51 and R52 independently of one another, have the meanings indicated above for R21 under formula II…” However, there is no formula II in claim 1 and/or R21. The claim as written is indefinite and unclear. Appropriate correction is required. 
Instants 6-8 recite, respectively, “Medium according to claim 1, the amount of compounds of formulae IA and/or IB, and/or IC, formulae II and/or III, and formulae IV and/or V in the liquid crystalline medium as whole...” However, there is no recitations of any compounds represented by formulae IA and/or IB, and/or IC, formulae II and/or III, and formulae IV and/or V in the medium according to claim 1. There are insufficient antecedent basis for these limitations in the claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulding et al. (GB 2387603 A).
Regarding claim 1, Golding et al. teach a medium (liquid crystalline medium; abstract, claims and examples) comprising one or more dielectrically negative compound and one or more dielectrical positive compounds (i.e.  1st embodiment; page 28, lines 5-35), characterized in that the medium exhibits a dielectrically anisotropy in the range of from 0.1 or more to 5 or less (page 7, lines 19-22 & Comparative Example 2) encompassing the instant claimed range of  -0.25 to 0.25.
	Regarding claim 2, Golding et al. teach the medium comprising one or more dielectrically negative compounds selected from the group of formulae IVa to IVh ( Component 
    PNG
    media_image1.png
    769
    541
    media_image1.png
    Greyscale
meeting the limitation of formulae IA, IB, and IC as instantly claimed. 


	Regarding claim 3, Golding et al. teach the medium comprising one or more dielectrically positive compounds selected from the group of formulae IIIa to IIIg ( Component C;  page 22, line 4- page 23,line 34): 

    PNG
    media_image2.png
    465
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    508
    media_image3.png
    Greyscale
meeting the limitation of formula III as instantly claimed.
	Regarding claim 4, Golding et al. teach the medium comprising one or more compounds selected from the group of formulae Va and Vc to Ve ( Component E, page 23,lines 9- 35): 


    PNG
    media_image4.png
    82
    429
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    245
    504
    media_image5.png
    Greyscale
meeting the limitation of formula IV as instantly claimed. 
	Regarding claim 5, Golding et al. teach the medium comprising one or more compounds selected from the group of formulae Vb (page 23, line 20): 

    PNG
    media_image6.png
    64
    509
    media_image6.png
    Greyscale
meeting the limitation formula V as instantly claimed. 
	Regarding claim 6, Golding et al. teach the amount of compounds of formulae IA and/or IB and/or IC in the liquid crystalline medium as whole is at least 10% (Component D; examples and page 31, lines 22-24).
Regarding claim 7, Golding et al. teach the amount of compounds of formulae II and/or III in the liquid crystalline medium as whole in the range 2 to 90% (Component C; examples and page 31, lines 18-20).
Regarding claim 8, Golding et al. teach the amount of compounds of formulae IV and/or V in the liquid crystalline medium as whole in the range 2 to 70% (Component E; examples and page 31, lines 26-28).

Regarding claim 10, Golding et al. teach the a light modulation element utilizing the flexoelectric effect comprising the medium ( examples , claims and page 5, line 27- page 6,line 4 & page 38, lines 15-35).
Regarding claims 11 and 12, Golding et al. teach the a light modulation element (examples , claims and page 5, line 27- page 6,line 4 & page 38, lines 15-35).
Claim 11 is a product-by-process claim. Examiner notes claim 11 recites product by process language, “wherein the light modulation is induced by an applied in-plane electric effect." Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. Claim 12 refer only to the process of “induced retardation”.  The induced retardation is not a positive recitation in claims 1 or 11. 
Regarding claim 14, Golding et al. teach an electro-optical device comprising the light modulation element (examples, claims and page 5, line 27- page 6, line 4 & page 38, lines 15-35).
(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adlem et al. (WO 2015/074737 A1).
Regarding claims 1-14, Adlem et al. teach ( see abstract, claims and examples) a mesogenic medium, to the use of these mesogenic media in liquid  crystal devices and in particular flexoelectric liquid crystal devices, as well as to liquid crystal devices comprising said liquid crystal medium. For example, Mixture Example 5 of Adlem et al. teach a medium comprising 40% of a nematic mixture N1 and 60% of a nematic mixture N2, both having a Δε of 0, wherein mixture N1 comprises compounds correcting to current formula IA ( cf. CCY-3-02 3.5%, CCY-4-02 13.5%), compounds corresponding to current formula IB ( PY-3-02 14.5%, CPY-2-02 11.0%, CPY-3-02 11.0 %) having a birefringence of 0.124 and mixture N2 comprises compounds corresponding current formula V ( cf. PFP-1-2V 20%, PGP-2-2V 20%, PGP-3-2V 20%) having a birefringence of 0.0838. 
Claim 11 is a product-by-process claim. Examiner notes claim 11 recites product by process language, “wherein the light modulation is induced by an applied in-plane electric effect." Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. Claim 12 refer only to the . 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kawakami Shotaro et al. (EP 1640433 A1) and Tuffin et al. (US 2017/0003531 A1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722